Welcome Stockholders 2 2012 Stockholders Meeting May 16, 2012 Welcome And Opening Remarks Michael L. Scudder President and CEO 4 Items Of Business I.Election of Directors II.Advisory Vote on Appointment of Independent Auditors III.Advisory Vote on Executive Compensation IV.Advisory Vote on Frequency of Advisory Approval of Executive Compensation 5 •March 23, 2012 Record Date •Certified List of Stockholders •No Stockholder Nominations or Proposals Filed Matters Of Record Items Of Business 7 Continuing Directors Serving Until 2013 Brother James Gaffney, FSC President Lewis University (Leading Catholic and Lasallian University) Director Since:1998 Committee(s):Advisory, Compensation and Nominating and Corporate Governance Michael L. Scudder President and CEO First Midwest Bancorp, Inc. Director Since:2008 Committee(s):Advisory J. Stephen Vanderwoude Retired Chairman and CEO Madison River Communications (Operator of Rural Telephone Companies) Director Since:1991 Committee(s):Advisory, Compensation and Nominating and Corporate Governance Patrick J. McDonnell President and CEO The McDonnell Company LLC (Business Consulting Company) Director Since:2002 Committee(s):Audit and Nominating and Corporate Governance John L. Sterling President and Owner Sterling Lumber Company (Hardwood Lumber Supplier and Distributor) Director Since:1998 Committee(s):Compensation 8 Continuing Directors Serving Until 2014 John F. Chlebowski, Jr. Retired President and CEO Lakeshore Operating Partners, LLC (Bulk Liquid Distribution Firm) Director Since:2007 Committee(s):Advisory and Audit Peter J. Henseler Vice Chairman TOMY International (Designer and Marketer of Toys and Infant Products) Director Since:2011 Committee(s):Compensation Michael J. Small President and CEO Gogo, Inc. (Airborne Communications Service Provider) Director Since:2010 Committee(s):Audit and Nominating and Corporate Governance Phupinder S. Gill CEO CME Group, Inc. (Global Derivatives Marketplace and Exchange) Director Since:2010 Committee(s):Compensation Ellen A. Rudnick Executive Director Polsky Center for Entrepreneurship University of Chicago Booth School of Business (Graduate School of Business) Director Since:2005 Committee(s): Advisory, Audit and Nominating and Corporate Governance 9 Vote For Director Nominees To Serve Until 2015 Barbara A. Boigegrain General Secretary and CEO General Board of Pension and Health Benefits Of The United Methodist Church (Pension, Health and Welfare Benefit Trustee and Administrator) Director Since:2008 Committee(s):Compensation Robert P. O’Meara Chairman of the Board First Midwest Bancorp, Inc. Director Since:1982 Committee(s):Advisory Advisory Vote To Appoint Ernst & Young LLP As Independent Auditors Advisory Vote To Approve Executive Compensation Advisory Vote To Approve Frequency of Advisory Approval of Executive Compensation Results Adjournment Management Presentation 16 Management Presentation Michael L. Scudder •Operating & Strategic Overview Paul F. Clemens •Operating Performance Mark G. Sander •Strategy Execution Michael L. Scudder •Closing Remarks 17 Forward Looking Statements This presentation may contain, and during this presentation our management may make statements that may constitute “forward-looking statements” within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
